      Case 1:15-cv-06885-LTS-SLC Document 252 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EDREWEENE RAYMOND, et al.,

                             Plaintiffs,

         -v-
                                                        CIVIL ACTION NO.: 15 Civ. 6885 (LTS) (SLC)

                                                                          ORDER
THE CITY OF NEW YORK, et al.,

                             Defendants.




SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Thursday, January 7, 2021 at 11:00 am on the

Court’s conference line. The parties are directed to call: (866) 390-1828; access code: 380-9799,

at the scheduled time.


Dated:         New York, New York
               December 23, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
